 Case: 1:20-cv-00720-MRB-SKB Doc #: 6 Filed: 02/09/21 Page: 1 of 4 PAGEID #: 22




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

IRENE EVANS,
                                                                   Case No. 1:20-cv-720

               Plaintiff,                                          Barrett, J.
                                                                   Bowman, M.J.
       v.


UNITED STATES POSTAL SERVICE, et al.,


               Defendants.


                            REPORT AND RECOMMENDATION

       Proceeding pro se, Plaintiff filed suit against the United States Postal Service

(“USPS”) and one of its employees, Jeffery John Oliver, in Hamilton County Municipal

Court. Defendants removed the case to this Court on September 15, 2020. The matter

has been referred to the undersigned for initial review of a motion to dismiss, to which

Plaintiff failed to timely respond. On December 30, 2020, the Court ordered Plaintiff to

“show cause” why the motion should not be granted for the reasons stated. (Doc. 5).

Plaintiff failed to respond to the “show cause” order. Therefore, the undersigned now

recommends that Defendant’s motion be GRANTED.

       Plaintiff’s state court amended complaint alleges as follows: “Defendant failed to

stop for red traffic light, resulting in hitting my vehicle.” (Doc. 2). As relief, Plaintiff seeks

six thousand dollars in monetary damages against the United States Postal Service

and/or the presumed driver of the postal vehicle. (Id.) The USPS is part of the executive

branch of the United States. See 39 U.S.C. § 201.
 Case: 1:20-cv-00720-MRB-SKB Doc #: 6 Filed: 02/09/21 Page: 2 of 4 PAGEID #: 23




        The United States is entitled to sovereign immunity in the absence of a waiver.

Dolan v. USPS, 546 U.S. 481, 484 (2006). “Sovereign immunity is jurisdictional in nature

... [and] the terms of [the United States'] consent to be sued in any court define that court's

jurisdiction to entertain the suit.” Jabbar v. United States Postal Service, Case No. 2:19-

cv-1135, 2019 WL 4242743, at *2 (S.D. Ohio 2019) (quoting F.D.I.C. v. Meyer, 510 U.S.

471, 475 (1994)). The United States has consented to suit under the Federal Tort Claims

Act (“FTCA”), 28 U.S.C. §§ 1346(b)(1), 2671-2679 et seq., but only if a plaintiff complies

with certain conditions prior to filing suit. The FTCA’s limited waiver of immunity provides

the exclusive method by which a plaintiff can assert tort claims against the United States

arising from the conduct of a federal employee, including a USPS employee.1

        In this case, Plaintiff has failed to comply with the conditions to suit mandated by

the FTCA. For example, the only appropriate defendant under the FTCA is the United

States. See 28 U.S.C. § 2679(a); Algeier v. United States, 909 F.2d 869, 871 (6th Cir.

1990) (“Failure to name the United States as defendant in an FTCA suit results in a fatal

lack of jurisdiction.”) (internal citation omitted). Plaintiff has named the USPS instead of

the United States as the sole proper Defendant.

        In addition, this federal court may assume jurisdiction over an FTCA claim only

after a plaintiff first submits an administrative tort claim to the relevant federal agency and

is denied relief at the administrative level. 28 U.S.C. § 2675(a). Thus, a plaintiff must

first file an administrative tort claim and exhaust her administrative remedies under the



1
 Only the USPS has been served to date. Although Plaintiff amended her complaint to add Jeffery John
Oliver as a defendant, she has never served him. Even if she had served him, however, her claims would
be barred because the exclusive remedy for all common law torts alleged to have been committed by a
federal employee acting within the scope of his office or employment is a claim against the United States
under the FTCA, and the United States is the sole proper party. See 28 U.S.C. § 2679(b)(1). Therefore,
Defendant’s motion applies to all claims asserted in this case.

                                                   2
 Case: 1:20-cv-00720-MRB-SKB Doc #: 6 Filed: 02/09/21 Page: 3 of 4 PAGEID #: 24




FTCA before initiating a negligence suit against the United States. Schaefer v. Hills, 416

F. Supp. 428, 429 (S.D. Ohio 1976). “The filing of an administrative claim is jurisdictional

and is an absolute, non-waivable prerequisite to maintaining a civil action against the

United States for damages arising from the alleged wrongful acts of a federal

employee.” Tornichio v. United States, 263 F.Supp.2d 1090, 1099 (N.D. Ohio 2002)

(citing McNeil v. United States, 508 U.S. 106, 113 S.Ct. 1980 (1993)); accord Jabber,

2019 WL 4242743 at *2. Plaintiff’s failure to submit an administrative tort claim to the

USPS prior to filing this lawsuit confirms this Court’s lack of subject matter jurisdiction

over Plaintiff’s claims.

       Accordingly, IT IS RECOMMENDED THAT Defendant USPS’s motion to dismiss

(Doc. 4) be GRANTED, and that this case be dismissed without prejudice in its entirety

for lack of jurisdiction.



                                                        s/Stephanie K. Bowman
                                                        Stephanie K. Bowman
                                                        United States Magistrate Judge




                                             3
 Case: 1:20-cv-00720-MRB-SKB Doc #: 6 Filed: 02/09/21 Page: 4 of 4 PAGEID #: 25




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


IRENE EVANS,
                                                                 Case No. 1:20-cv-720

              Plaintiff,                                         Barrett, J.
                                                                 Bowman, M.J.
       v.


UNITED STATES POSTAL SERVICE, et al.,


              Defendants.

                                          NOTICE

       Pursuant to Fed. R. Civ. P 72(b), any party may serve and file specific, written

objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of

the R&R objected to, and shall be accompanied by a memorandum of law in support of

the objections. A party shall respond to an opponent’s objections within FOURTEEN (14)

DAYS after being served with a copy of those objections. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                              4
